Citation Nr: 1640847	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  07-25 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than June 13, 2011, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of December 2005 that which granted service connection and assigned an initial 30 percent rating for PTSD, effective February 7, 2005.  In March 2009, a 50 percent rating was assigned for the period from February 2005.  A 70 percent rating was later assigned, effective from February 2005.   In a May 2012 decision, the Board denied the Veteran's appeal for a higher inial rating, and that same month a joint motion for remand back to the Board was filed with the United States Court of Appeals for Veterans Claims (Court) by the Veteran and VA.  In December 2012, the Court granted the joint motion for remand, and remanded the matter to the Board for action consistent with the motion.

The Veteran raised the issue of entitlement to TDIU and, in a rating decision of September 2011, the RO denied the TDIU on the basis that unemployability is due to non-service-connected disabilities.  In Rice v. Shinseki, 22 Vet App. 447 (2009), the Court held that TDIU is not a separate claim, but is part and parcel of any claim for increased or initial evaluation, although the Court also recognized that a veteran could file a claim for TDIU without having a pending rating claim.

For reasons explained in greater detail below, the September 2011 rating decision did not become final, and the claim for TDIU is still now before the Board as a part of the Veteran's appeal for a higher initial disability rating for the service-connected psychiatric disorder.


FINDINGS OF FACT

1.  The effective date for the grant of service connection, and assignment of a 70 percent rating, for PTSD is February 7, 2005.  

2.  The Veteran became unemployable due to service-connected PTSD on October 7, 2005.  

3.  Prior to October 7, 2005, the Veteran engaged in substantially gainful employment.  


CONCLUSION OF LAW

The criteria for an effective date of October 7, 2005, but no earlier, for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  However, the United States Court of Appeals for the Federal Circuit has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by an RO in connection with a compensation award, or the rating assigned in a grant of service connection.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to such downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of any prejudicial notice errors in this case.  Hence, the VA's notice requirements have been satisfied.    

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been obtained.  VA treatment records and all other post-service treatment records adequately identified by the Veteran were obtained.  Records were obtained from Social Security Administration (SSA).  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).

The Veteran was afforded VA examinations in December 2007, July 2011, and August 2011 to address the severity of PTSD and associated psychological symptoms.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The VA examiners were provided with accurate histories, the Veteran's histories and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Moreover, the Veteran's sole service-connected disability is his psychiatric disability.

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

When evidence of unemployability is submitted in the course of a claim for a higher rating for one or more service-connected disabilities, and the evidence of unemployability pertains to the service-connected disability or disabilities at issue, a claim for TDIU will be considered part and parcel of the increased rating claim(s).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the RO considered the issue of entitlement to a TDIU rating separately in a September 2011 rating decision.  However, a previous Board decision determined that the September 2011 rating decision denying TDIU did not become final, as new and material evidence was received within one year of the rating decision.  See Charles v. Shinseki, 587 F.3d 1318 (Fed. Cir. 2009) (holding that, because evidence relevant to a claim had been received within one year of the rating decision, that decision was non-final for VA purposes under 38 C.F.R. § 3.156(b)).  Evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).    

Although the Board granted a TDIU rating in its August 2013 decision, the Veteran appealed the effective date of June 13, 2011, assigned by the RO for the grant of the TDIU rating.  

The law provides that a TDIU may be granted where the schedular rating is less than 100 percent upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  To qualify for a TDIU rating based on schedular requirements, the evidence must show that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16 (a). 

The Veteran's sole service-connected disability is PTSD, rated 70 percent disabling, effective February 7, 2005.  He thereby meets the criteria for a TDIU rating on a schedular basis.  As such, the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded, if the service-connected disability, alone, render the Veteran unemployable.  38 C.F.R. § 4.16(a).  

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  The effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  

The RO based the effective date of June 13, 2011, for the grant of the TDIU rating, on the date of receipt of the Veteran's formal TDIU application.  However, as pointed out by the Veteran's representative, when evidence of unemployability is submitted in the course of a claim for a higher rating for one or more service-connected disabilities, and there is evidence of unemployability pertaining to the service-connected disability or disabilities at issue, a claim for TDIU will be considered part and parcel of the increased rating claim(s).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the TDIU claim is part of the increased rating claim, the date of claim must be the date of the claim for an increased rating, here, February 7, 2005.  

Next, it must be determined when entitlement to a TDIU rating arose, i.e., when it became factually ascertainable that the Veteran was unemployable due to service-connected disability.  The Veteran contends that entitlement to an earlier effective date of October 7, 2005 is warranted because he stopped working at that time.  It is contended that this is the last time he was able to maintain more than marginal employment.  

The Veteran was granted disability benefits by the Social Security Administration (SSA) in a decision dated in April 2008.  The Administrative Law Judge found him to be disabled on March 1, 2006, due to PTSD, panic disorder, obesity and emphysema which rendered him unemployable, as defined by SSA.  

However, according to information he provided to the Social Security Administration (SSA), the Veteran stopped working as of October 7, 2005.  By way of background, the Veteran has a college degree.  His employment history, as reported to SSA, includes work in the lumber industry, construction, and as an electrician.  More recently, from the mid-1990's to 2002, he worked as a middle school math teacher.  After that, he worked as a telemarketer from 2004 to October 2005.  The other evidence up to this date is largely consistent with this history.

In a July 2006 statement, the Veteran said that his condition had been worsening since 1994.  He had had to stop teaching in 2002, and later began having problems working as a telemarketer, both with other employees and clients.  He said he was now on state disability, and was unable to maintain employment.  He said his life consisted of going to VA three times a week, and reading self-improvement books.  

On a July 2006 psychiatric evaluation obtained for SSA, the Veteran reported that during his job as a telemarketer, he had four incidents of verbally aggressive conflicts with other employees.  He said he stopped working because of coughing on the telephone due to COPD and smoking, but he said he was also told by a supervisor that he was not positive enough in his telephone pitches with customers.  On a psychiatric evaluation for VA in December 2007, he reported that he had stopped working due to memory problems.  

VA outpatient treatment records reflect the Veteran's regular attendance in PTSD group therapy.  In January 2007, he reported that he had returned to work as a telemarketer, doing evening work.  In February 2007, he reported that he had finally adjusted to working at night, and preferred that schedule because there was less pressure.  However, in June 2007, he reported that he had quit his job because the company had discontinued the night shift, and he had been put back on the day shift and found that he could not cope with the stress.  In July 2007, he explained that before returning to work in January 2007, he had been off work for about a year due to a leg injury and serious bronchitis.  Now that he had lost the night shift job, he was feeling depressed.  

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006). 

The Board finds that the evidence is sufficient to show that his employment after October 2005 was only marginal.  He was unemployed for over a year after that date, until he began working again in telemarketing in January 2007, but this position he only maintained for several months, until the conditions of employment changed; i.e., the employer discontinued the night shift, and he was required to work the more stressful day shift.  Although he apparently left the job of his own volition, actually being fired from a job is not a requirement for unemployability.  Here, the Veteran believed he would be unable to continue in the daytime job due to the stressors of his fellow employees, his supervisors, and the clients.  

Thus, the Board finds that the Veteran was unemployable as of October 7, 2005, and the remaining question is at what point his unemployability may be considered to be due solely to his service-connected PTSD.  In this regard, his unemployment throughout 2006 was reportedly due to non-service-connected physical conditions.  Likewise, his grant of SSA benefits was based on both service connection psychiatric and non-service-connected physical disabilities.  

However, where, as in this case, the schedular requirements of 38 C.F.R. § 4.16(a) are met, the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded, if the service-connected disabilities, alone, render the Veteran unemployable.  38 C.F.R. § 4.16(a).  In other words, the Board must disregard the fact that physical disabilities may have precipitated the loss of his job in October 2005, and assess whether, notwithstanding those circumstances, he would have been able to maintain employment, due solely to service-connected psychiatric conditions.  

Here, the evidence reflects that the Veteran did not wish to lose his job, and that he attempted to obtain vocational training through VA, but was rejected.  During his employment prior to October 2005, he was experiencing a number of job-related problems due to PTSD.  According to a July 2013 opinion of a private clinical psychologist, before October 2005, the Veteran had begun to experience conflicts with co-workers and supervisors, difficulty accomplishing tasks, and had memory and concentration problems.  This assessment is supported by the more contemporaneous records, including group therapy records and statements from his VA treating psychologist.  The observations of his improved mental status and outlook during the period when he was working under what almost amounts to sheltered circumstances, on the night shift, attest to his desire to work, but the stressful conditions of a typical, daytime environment were prohibitive.  There is no reliable evidence that he was able to obtain or maintain employment after losing the telemarketing job in 2007.

Based on these factors, the Board finds that the evidence is about evenly balanced as to whether the Veteran was unable to engage in substantially gainful employment, due solely to service-connected PTSD and other psychiatric conditions, as of October 7, 2005.  There is no clear evidence that he was able to on more than a marginal basis.  Accordingly, a TDIU rating is warranted, effective October 7, 2005.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

It is not disputed that the Veteran was engaging in substantially gainful employment from the effective date of service connection, in February 2005, until October 2005, and, therefore, an effective date prior to October 7, 2005, is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim); 38 C.F.R. § 4.16.  


ORDER

An effective date of October 7, 2005, for the grant of a TDIU rating is granted.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


